Exhibit 10.1

LOGO [g87610img01.jpg]

Long-Term (LTI)

Stock Performance Program

2007



--------------------------------------------------------------------------------

Long-Term Incentive (LTI) Stock Performance Program.

Sterling Bank, as an integral part of its compensation strategies, has developed
a stock performance program designed to reward bank officers for individual
contributions to company-wide results and to serve as a retention vehicle for
executive officers and key employees.

Incentives, when used to influence behavior and performance, can improve the
likelihood that the organization’s goals will be achieved.

Equity-based awards may be granted each year and the vesting of such awards is
specifically tied to performance metrics approved by the Board of Directors that
reflect the linkage between a portion of the officers’ total compensation and
the creation of shareholder value.

It is the desire of the program that participating employees accumulate a
significant level of equity in the company over the course of their entire
career with Sterling Bank with a balance of measurable benefits to our
shareholders.

All awards for this program are made under the Shareholder approved 2003 Stock
Incentive and Compensation Plan. All awards of stock under this program are
considered as recommended grants until approved by the Human Resource Programs
Committee.

Definitions:

Sterling Bank officers: Employees who have been designated as an officer of the
Bank by the Bank Board and are actively employed by Sterling Bank or any of its
subsidiaries.

Program: For purposes of this document, “Program” refers to the Long-Term
Incentive (LTI) Stock Performance Program.

Recipient: A bank officer who is actually granted an award under the Program.

Annual awards: Stock awards (phantom units or options) granted during any
calendar year to a specific recipient.

Fair Market Value: For purposes of the Program, but not necessarily for tax or
other purposes, “Fair Market Value” means the closing price of Sterling
Bancshares, Inc. common stock on the National Association of Securities Dealers
Automated Quotations (NASDQ) on the business day immediately preceding the grant
date.

SBIB: Sterling Bancshares, Inc.



--------------------------------------------------------------------------------

Eligibility

All officers of Sterling Bank are eligible to participate in the Program.
Participation in the program does not ensure that the officer will be a
recipient of an award. Awards are made on an individual basis considering the
employee’s performance, scope of responsibilities, and long-term impact on
company-results.

Officers who receive an award during one calendar year are not guaranteed an
award in subsequent calendar years.

Program Levels

Each officer position is assigned to one of seven Program Level Groups. Each
group is designed to reflect the scope of responsibilities associated with the
position. Level 1 represents the most senior executive positions in the company.
A complete list of positions within each Program Level Group is attached. See
Attachment A.

The Program Level will determine the target stock award (number of shares) level
for each group.

The target award level is a guideline only to aid in the administration of the
program. The actual awards granted may be higher or lower at the discretion of
the President and CEO with the approval of the Human Resources Programs
Committee. A table listing the target awards by level is attached. See
Attachment B.

The Program Level Group to which a specific officer position is assigned may
change each year depending on the organizational structure of the company. All
changes are reviewed and approved by the President and CEO and the Chief Human
Resources Officer.

The position of President and CEO, as an officer of the company, is an eligible
participant in the Program. The Program Level for this position is designated as
a separate group, not included in the groups 1 to 7, and has a specific award
target. The award type is a combination of performance-based phantom stock units
and incentive stock options as described below for program level groups 1, 2,
and 3.

Award Type

Program Level Groups 1, 2 and 3 may be granted stock awards that are comprised
of two award types. Fifty-percent of the stock award is in the form of
“Performance-Based Phantom Stock Units” and the other fifty-percent in the form
of Incentive Stock Options.

For the “Performance-Based Phantom Stock Units” portion to be earned, certain
performance results in relative comparison to a defined peer group of financial
institutions must be achieved by the end of the three-year vesting period
stipulated



--------------------------------------------------------------------------------

in the award grant. For awards granted under this program, the three year
performance vesting period will be measured in calendar years with the first
year of the three year period being the year in which the award is granted.

Two key performance metrics have been approved by the Board of Directors: Return
on Assets and Earning Per Share Growth. The performance metrics are evaluated
independently at the end of the three-year period and the combined peer
performance rankings determine the amount of the award that vests. Performance
metric results have been scaled so that recipients can receive 1) a partial
award in the event that acceptable, but not the desired results are achieved, 2)
a full award if the desired results are achieved, or 3) an enhanced award in the
event that better than the desired results are achieved. It is possible that if
the results are unacceptable and a minimum threshold of comparative performance
is not achieved, no portion of the award will vest at the end of the vesting
period. A table listing the performance results for each performance metric is
attached. See Attachment C.

In the event of a Change of Control, all awards will vest under the terms of the
stock plan. Should a Change of Control occur, any unvested Phantom Stock Units
will be accelerated to vest at 100% of the original grant.

An award recipient must remain continuously employed by Sterling Bank through
the date in which the Phantom Stock Units vest. This portion of the award cliff
vests only at the end of the three-year period and only to the extent that
comparative performance metrics at the end of that three-year period have been
achieved.

The remaining fifty-percent portion of the award is in the form of an Incentive
Stock Option. This is an award that vests in equal increments over a three-year
period of time and is in the form of a stock option that has met certain tax
requirements which may entitle the recipient to favorable tax treatment. This
type of stock award complies with the requirements of Section 422 of the
Internal Revenue Code of 1986, as amended or any successor section of the Code.
This portion is a time-based vesting award and vests independently from that of
the Performance-Based Phantom stock units. However, vesting only occurs if the
award recipient remains continuously employed by Sterling Bank through the date
in which vesting occurs. In the event of a Change of Control, all option awards
will vest under the terms of the stock plan.

A new award may be granted to officers in Program Level Groups 1, 2 and 3 each
calendar year. The Performance Based Phantom Stock Unit portion of the new award
is subject to performance metrics at the end of the new three-year period. The
performance metrics are subject to annual approval by the Human Resources
Program Committee.

Program Level Groups 4, 5, 6, and 7 may be granted an award in the form of an
Incentive Stock Option. This is an award that vests in equal increments over a
three-year period of time and is in the form of a stock option that has met
certain tax



--------------------------------------------------------------------------------

requirements which may entitle the recipient to favorable tax treatment. This
type of stock award complies with the requirements of Section 422 of the
Internal Revenue Code of 1986, as amended or any successor section of the Code.
This option award is a time-based vesting award and vesting only occurs if the
award recipient remains continuously employed by Sterling Bank through the date
in which vesting occurs. In the event of a Change of Control, all option awards
will vest under the terms of the stock plan.

A new award may be granted to officers in Program Level Groups 4, 5, 6, and 7
each calendar year. Each new award is treated separately for vesting purposes.

New Hires

Newly hired officers may receive a stock award as part of their employment
offer. If a stock award is incorporated into an employment offer, the actual
award will be made in the first month of the next quarter following the date of
employment. Receiving a new hire award, under the Program, does not impact the
officer’s participation in the annual award process. However, a newly hired
officer’s first year participation target may be impacted by the months of
service to Sterling Bank that have been completed at the time of the award.

The following guidelines are to be used when formulating an employment offer for
an officer candidate:

 

  •  

Employment offers for candidates offered Level 1, 2 or 3 positions will include
a new hire stock award not to exceed the following targets:

 

Level

  

2007

  

2008

  

2009

1

   4,500 PBPSU; 4,500 ISO    6,000 PBPSU; 6,000 ISO    7,500 PBPSU; 7,500 ISO

2

   2,000 PBPSU; 2,000 ISO    2,500 PBPSU; 2,500 ISO    2,850 PBPSU; 2,850 ISO

3

   1,000 PBPSU; 1,000 ISO    1,200 PBPSU; 1,200 ISO    1,200 PBPSU; 1,200 ISO

Typically, candidates offered positions at these levels have been participants
in their former employers’ stock performance programs. Participation in the
program is normal and customary.

The award levels stipulated above are for guidance purposes. Fifty-percent of
the award will be Performance-Based Phantom Stock Units tied to the performance
metrics determined for that three-year, cliff vesting period, and fifty-percent
will be award as time-based, vesting Incentive Stock Options. A request for an
award that exceeds the target for either Performance-Based Phantom Stock Units
or Incentive Stock Options must be approved by the Chief Human Resources Officer
and may also require the approval of the President and CEO.



--------------------------------------------------------------------------------

  •  

Employment offers for candidates being offered Level 4 and 5 positions may
include an incentive stock option award if it is deemed necessary to gain
acceptance of the offer. It is possible that individuals at these levels have
participated in a stock award program and may be forfeiting unvested portions of
previous awards. It is important to confirm the applicant’s prior participation
levels and the value of the forfeited stock before formulating an employment
offer.

The new hire incentive stock option awards for Level 4 and 5 positions should
not exceed the following targets:

 

Level

  

# of ISO Shares

         

4

   1,300      

5

   740      

Proposed stock awards for Level 4 and 5 positions must be reviewed by the
Director, HR Services, or the Director, HR Operations, before inclusion in the
offer letter. A request for an award that exceeds the target must be approved by
the Chief Human Resources Officer and may also require the approval of the
President and CEO.

Employment offers for candidates being offered Level 6 and 7 positions do not
usually include stock awards. Officers hired into Level 6 and 7 positions are
eligible to participate in the annual stock award program. Exceptions to this
provision must be discussed with the Director of HR Services, or the Director of
HR Operations and approved by the Chief Human Resources Officer and the
President, and CEO

Effective Date

“Performance Based Phantom Stock Units” are granted as soon as administratively
possible following the end of the three-year performance period. The target date
for the annual award will be April of each calendar year.

Incentive Stock Option awards under this Program are typically effective the
first of the quarter following the award date. The target date for the annual
award will be April of each calendar year.

Stock Administration

Sterling Bank uses Charles Schwab to provide stock program administration and
brokerage services for cashless transactions to participants in Sterling Bank’s
Long Term Stock Performance Program.

All stock award grant distributions and stock option exercise transactions,
including sales associated with the transactions, will be processed by Charles
Schwab. After



--------------------------------------------------------------------------------

settlement of shares acquired from a grant award distribution or stock option
exercise transaction, the shares may be transferred to another broker of the
recipient’s choice. Any fees associated with the transfer are the responsibility
of the recipient.

For participants who already have a brokerage account with Charles Schwab, there
is no further action required. For participants who have a brokerage account
with another broker, it will be necessary to open a Charles Schwab account.
Recipients can access the Charles Schwab’s website, www. Schwab.com to set up an
account and establish a password.

Shares Issued

Shares issued under this Program are shares of Sterling Bancshares, Inc. common
stock that is authorized under the Shareholder approved 2003 Stock Incentive and
Compensation Plan.

Other Stock Awards

Outside the specifics of this Program, the President and CEO, at his discretion,
may recommend an immediate common stock grant, a special grant of Phantom Stock
Units, or an Incentive Stock Option award to any employee of Sterling Bank or
any of its subsidiaries. Such a discretionary award will have a specified,
requested effective date and may be designed to vest immediately, or over a
three-year period.

Awards of this type are also issued under the Shareholder approved 2003 Stock
Incentive and Compensation Plan and are subject to the final approval by the
Human Resources Programs Committee.

Program Review

This program is subject to annual review and approval by the Human Resources
Programs Committee. As a result of this review, changes may occur without prior
notification to recipients.

Employment-At-Will

Nothing in this document is intended, explicitly or implicitly, to alter the
company’s employment-at-will relationship with its employees, including those
designated as bank officers. Participation and receipt of an award under this
Program do not ensure continued employment.

Effective Date

This Program is effective September 1, 2007.



--------------------------------------------------------------------------------

Attachment A

LTI Level Groupings by Job Title

 

Level   

Job Title

  

Paygrade Description

JDB    President    Officer - 99 1    Chief Financial Officer    Officer - 98   
Chief Risk Officer    Officer - 98    General Counsel    Officer - 98    Chief
Information Officer    Officer - 98    Corp Mgr Pers Relationship Bkg    Officer
- 98    Chief HR Officer    Officer - 98    Mgr Specialized Bkng & Invest   
Officer - 97    Dir of Operations    Officer - 98    Regional CEO (BOTH Regional
CEO)    Officer - 97    Dir Corporate Communications    Officer - 98 2    Mgr
PCS    Officer - 71    Mgr International Banking    Officer - 71    Mgr Energy
Lending    Officer - 71    Mgr SB Capital Markets    Officer - 71    Mgr TMS
Sales    Officer - 69    Mgr TMS Client Supt & Prod Dev    Officer - 69    Dir
Internal Audit    Officer - 69    Market CEO (BOTH Market CEO)    Officer - 69
   Manager, Commercial Banking - San Ant.    Officer - 69    Treasurer   
Officer - 70 3    Asst General Counsel    Officer - 69    Mgr Special Assets   
Officer - 67    Chief Operations Officer Leasing    Officer - 68    Chief
Technology Officer    Officer - 67    Corporate Business Dev Officer    Officer
- 67    Deputy Chief Credit Officer    Officer - 67    Deputy Chief Risk Officer
   Officer - 67    Dir Compliance    Officer - 68    Dir HR Operations   
Officer - 68    Dir HR Services    Officer - 68    Dir Organization Development
   Officer - 68    Energy Lender II    Officer - 67    Enterprise Risk Manager
   Officer - 67    Mgr Dealer Paper    Officer - 68    Mgr SBA Lending   
Officer - 70    Regional Chief Credit Officer    Officer - 68    Senior Lender
   Officer - 68    Region Manager (BOTH RM)    Officer - 65    Operations
Division Manager    Officer - 69 4    Mgr Trust Operations    Officer - 70   
Regional Credit Officer (BOTH RCO)    Officer - 66    Mgr Wholesale Real Estate
Funding    Officer - 66    Mgr Loan Center Operations    Officer - 66    Loan
Closing and Funding Officer    Officer - 66    Credit Administration Officer   
Officer - 66    Mgr Wire and ACH Services    Officer - 66    Mgr Technology
Development    Officer - 66    Mgr Real Estate and Facilities    Officer - 66   
Mgr Office Assistance    Officer - 66    Mgr Call Center    Officer - 66    Dir
Security    Officer - 66    Lender III    Officer - 66    Mgr Financial
Reporting    Officer - 65    Mgr Accounting Ops    Officer - 65



--------------------------------------------------------------------------------

LTI Level Groupings by Job Title

 

Level   

Job Title

  

Paygrade Description

5    TMS Product Manager    Officer - 65    Financial Svcs Consultant II   
Officer - 65    Mgr Specialized Markets    Officer - 65    Loan Review Officer
   Officer - 65    VP Shared Services    Officer - 65    Training Program
Manager    Officer - 65    TMS Product Manager    Officer - 65    Mgr Internal
Audit    Officer - 65    Mgr Home Equity Lending Ops    Officer - 65    Mgr
Benefits    Officer - 65    Mgr Accounting-Tax &amp; Projects    Officer - 65   
Loan Review Officer    Officer - 65    Letters of Credit Officer    Officer - 65
   HR Generalist IV    Officer - 65    Lender II    Officer - 64    TMS Sales
Officer II    Officer - 65    BOTH Mgr Operations & Tech       BOTH Lender -
Specialty       BOTH Lender - Business    6    Senior Internal Audit Officer   
Officer - 64    Mgr Single Point of Contact    Officer - 64    Facilities
Project Manager III    Officer - 64    Core Product Support Manager    Officer -
64    Assistant Finance Manager    Officer - 64    Technology Officer    Officer
- 64    Mgr Telecom and Network Infrastructure    Officer - 64    Mgr SBA
Operations    Officer - 64    Loan Workout Officer II    Officer - 64   
SCM-Wholesale Real Estate Sales Mgr    Officer - 64    Private Banking Officer
II    Officer - 64    Mgr Treasury Portfolio    Officer - 64    Mgr Officer Dev
Program    Officer - 64    Lender II - Dealer Paper    Officer - 64   
International Banking Officer    Officer - 64    International Banking Officer
   Officer - 64    Computer Operations Manager    Officer - 64    Commission
Broker    Officer - 64    Banking Center Manager III    Officer - 63    TMS
Sales Officer I    Officer - 63    BOTH Business Dev Officer   



--------------------------------------------------------------------------------

LTI Level Groupings by Job Title

 

Level   

Job Title

  

Paygrade Description

7    Special Assets Portfolio Manager    Officer - 63    HR Generalist III   
Officer - 63    Funding Manager    Officer - 63    Business Dev Officer   
Officer - 63    Assistant Accounting Manager    Officer - 63    Asset Liability
Manager    Officer - 63    Mgr Document Preparation    Officer - 63    Mgr
Credit Analysts    Officer - 63    Credit Administration Officer    Officer - 63
   Business Dev Officer SBA    Officer - 63    Special Assets Portfolio Manager
   Officer - 63    SBA Operations Officer    Officer - 63    Mgr Internet
Banking    Officer - 63    Mgr Corp Communication    Officer - 63    Mgr B2B   
Officer - 63    Business Dev Officer SBA    Officer - 63    Business Dev Officer
   Officer - 63    SBA Portfolio Manager    Officer - 62    Mgr Accounts Payable
   Officer - 62    Loan Risk Officer    Officer - 62    Deposit Services Manager
   Officer - 62    Wire Transfer Supervisor    Officer - 61    Mgr Purchasing   
Officer - 61    ACH Supervisor    Officer - 61    Mgr Collections    Officer -
61    Specialized Markets Officer    Officer - 60    Mgr Loan Operations   
Officer - 60    Assistant Call Center Manager    Officer - 60    TMS Client
Services Associate    Officer - 60    Mgr Items Processing    Officer - 60   
Document Imaging Supv    Officer - 60    Deposit Services Supervisor    Officer
- 60    Credit Officer    Officer - 60    Bankruptcy Trustee Svcs Supv   
Officer - 60    Assistant Compliance Officer    Officer - 60    Mgr Loan
Operations    Officer - 60    Lending Officer    Officer - 62    Banking Center
Manager II    Officer - 61    Banking Center Manager I    Officer - 60    PCS
Ops & Financial Ctr Supv    Officer - 63    BOTH Personal Relationship Off      
BOTH Banking Center Manager       BOTH Teller Manager       BOTH Public
Relations Officer       BOTH Operations Manager       BOTH Lobby Services
Manager       BOTH Loan Review Officer       Vice Chairman incumbents are not
assigned to a group and will participate on a discretionary basis.   



--------------------------------------------------------------------------------

Attachment B

LTI Program Award Targets by Level

 

Level   

Year

  

target # shares

PBPSU

  

target # shares

Stock Options (ISO)

  

Target

Total

1    2007    4,500    4,500    9,000    2008    6,000    6,000    12,000    2009
   7,500    7,500    15,000 2    2007    2,000    2,000    4,000    2008   
2,500    2,500    5,000    2009    2,850    2,850    5,700 3    2007    1,000   
1,000    2,000    2008    1,200    1,200    2,400    2009    1,200    1,200   
2,400 4    2007       1,300    1,300    2008       1,300    1,300    2009      
1,300    1,300 5    2007       740    740    2008       740    740    2009      
740    740 6    2007       560    560    2008       560    560    2009       560
   560 7    2007       325    325    2008       325    325    2009       325   
325



--------------------------------------------------------------------------------

Attachment C

LTI Program Three-Year Performance Metrics For Phantom Stock Units

 

STERLING BANCSHARES, INC. PERFORMANCE BASED

PHANTOM STOCK UNITS VESTING TABLE

       

Return on Assets Sterling

Bank performance Vs.

PEERS 50% Weight

   

Earning per Share Growth

Sterling Bank performance

Vs. PEERS 50% Weight

       

Percentile Rank

  

Percent of

PRS

Vested

   

Percentile Rank

  

Percent of

PRS

Vested

   

Percent of

award based

on

performance

results

 

0-29.99%tile

   0 %   0-29.99%tile    0 %   0 %

30-34.99%tile

   10 %   30-34.99%tile    10 %   20 %

35-39.99%tile

   25 %   35-39.99%tile    25 %   50 %

40-49.99%tile

   40 %   40-49.99%tile    40 %   80 %

50-64.99%tile

   50 %   50-64.99%tile    50 %   100 %

65-74.99%tile

   75 %   65-74.99%tile    75 %   150 %

75%tile or higher

   100 %   75%tile or higher    100 %   200 %

PSU grants will generally be made in April of each year based upon the
individual officer's contribution in the previous calendar year. The award will
vest three years from the date of the original grant, and the performance of the
bank relative to the peer group in the most recently completed calendar year at
the end of the three year period will determine how much if any of the grant
vests.

Example: If PSUs had been issued in April of 2004, the three years vesting
period would have concluded in April of 2007. Performance relative to peer would
have been determined by comparing calendar year 2006 results with the remaining
participants in the peer group that was established for 2004. Using Sterling's
2006 results relative to our peer group, we would have achieved the following:
ROA of 1.18 placing Sterling in the 37th percentile relative to peer and
yielding a 25% vesting. EPS Growth of 24.5% placing Sterling in the 78th
percentile and yielding a 100% vesting. The combined vesting for this grant
would therefore be 125% of the original award.